Title: General Orders, 27 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moores House [West Point]saturday Novr 27th [1779]
          Parole Landaff.  C. Signs Lexington Leeds.
        
        The Honorable the Congress have been pleased to pass the following proclamation.
        Whereas it becomes us humbly to approach Almighty God with gratitude and praise for the wonders which His goodness has wrought in conducting our fore fathers to this western world—protecting them and their posterity & raising us their children from deep distress to be numbered among the Nations of the Earth—for arming the hands of just and mighty Princes in our deliverance and especially that he has been pleased to grant us health and plenty—hath prospered our Arms and those of our Ally—shielded our troops in the hour of danger and led them to Victory—that he went forth with them against the savage tribes—stayed the hand of the spoiler and turned back his meditated destruction—that He hath prospered our commerce, given success to those who have fought the enemy on the face of the deep, and above all that He hath diffused the glorious light of the Gospel; Therefore Resolved—That it be recommended to the several States to appoint thursday the ninth of December next to be a day of public and solemn Thanksgiving to Almighty God for His mercies and of prayer for the continuance of His favor & protection to these United States—to beseech His gracious influence on our public councils—that He would go forth with our hosts and crown our arms with victory—grant the plentiful effusions of divine grace to His Church—bless and prosper the means of education and spread the light of Christianity through the Earth—that He would crown the labor of his people with plenty—that He would take into his holy protection our illustrious Ally—give him Victory over his enemies and render him signally great as the father of his people and the Protector of the rights of Mankind—that He would be graciously pleased

to turn the hearts of our enemies and dispense the blessings of peace to contending Nations—that He would in mercy pardon our sins and receive us into His favor and finally that He would establish the Independence of these United-States upon the basis of religion and virtue and support and protect them in the enjoyment of Peace, Liberty & Safety.
        A strict observance to be paid by the Army to this proclamation and the Chaplains are to prepare and deliver discourses suitable to it.
      